            Case 6:21-cv-00704-ADA Document 9 Filed 08/19/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 KAJEET, INC.,                                     §
                                                   §
         Plaintiff,                                §    CIVIL ACTION NO. 6:21-cv-704-ADA
                                                   §
 v.                                                §         JURY TRIAL DEMANDED
                                                   §
 INFOWEISE PTY., LTD.,                             §
                                                   §
         Defendant.                                §

             PLAINTIFF’S REQUEST FOR CLERK’S ENTRY OF DEFAULT

       Plaintiff KAJEET, INC. (“Plaintiff”) moves for entry of a default against Defendant

INFOWEISE PTY., LTD. (“Defendant”) and would respectfully show the court as follows:

       1.       Plaintiff filed a Complaint for patent infringement against Defendant on

July 7, 2021 (Dkt. 1).

       2.       Defendant was duly served with process via the Texas Secretary of State on

July 8, 2021. The return of service is on file with the Court (Dkt. 8).

       3.       On July 14, 2021, the Texas Secretary of State forwarded the service package to

Defendant at its home office address in Australia.

       4.       More than twenty-one (21) days have elapsed since the Defendant was served. To

date, Defendant has failed to answer, plead, or otherwise defend the allegations in Plaintiff’s

Complaint.

       5.       Pursuant to Federal Rule of Civil Procedure 55(a), a default must be entered against

a party, against whom a judgment of affirmative relief is sought, when that party has failed to plead

or otherwise defend the action.




                                                  1
            Case 6:21-cv-00704-ADA Document 9 Filed 08/19/21 Page 2 of 2




       6.      Because Defendant has failed to plead or otherwise defend this action, Plaintiff

respectfully requests that the Clerk of Court enter a default against Defendant.

       7.      In support of this request, Plaintiff relies upon the record in this case and the

declaration of Corby R. Vowell attached as Exhibit A.

       Dated: August 19, 2021.                 Respectfully submitted,

                                               /s/ Corby R. Vowell
                                               Jonathan T. Suder
                                               Michael T. Cooke
                                               Corby R. Vowell
                                               Richard A. Wojcio
                                               FRIEDMAN, SUDER & COOKE
                                               604 East 4th Street, Suite 200
                                               Fort Worth, TX 76102
                                               817-334-0400
                                               Fax: 817-334-0401
                                               jts@fsclaw.com
                                               mtc@fsclaw.com
                                               vowell@fsclaw.com
                                               wojcio@fsclaw.com

                                               ATTORNEYS FOR KAJEET, INC.


                                 CERTIFICATE OF SERVICE


        I hereby certify that on the 19th day of August, 2021, I electronically filed the foregoing
document with the clerk of the court for the United States District Court, Western District of Texas,
using the electronic case filing system of the court. The electronic case filing system sent a “Notice
of Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice
as service of this document by electronic means.


                                                      /s/ Corby R. Vowell




                                                  2
